

109 HR 386 IH: Safe Routes to School Expansion Act
U.S. House of Representatives
2021-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 386IN THE HOUSE OF REPRESENTATIVESJanuary 21, 2021Mr. Brown (for himself, Mr. Huffman, Ms. Titus, Ms. Brownley, Mr. Espaillat, Mr. Carson, and Mr. Cohen) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, with respect to funding for certain safety projects, and for other purposes.1.Short titleThis Act may be cited as the Safe Routes to School Expansion Act.2.Highway safety improvement programSection 148 of title 23, United States Code, is amended—(1)in subsection (a)—(A)in paragraph (4)(B)—(i)by striking clause (xviii) and inserting the following:(xviii)Safe Routes to School infrastructure related projects described in section 211(e). ;(ii)in clause (xxvi) by inserting or leading pedestrian intervals after beacons;(iii)by redesignating clause (xxviii) as clause (xxix);(iv)by inserting after clause (xxvii) the following:(xxviii)Installation of infrastructure improvements, including sidewalks, crosswalks, signage, and bus stop shelters or protected waiting areas. ; and (v)in clause (xxix), as redesignated, by striking (xxvii) and inserting (xxviii);(B)by redesignating paragraphs (10) through (12) as paragraphs (11) through (13), respectively;(C)by inserting after paragraph (9) the following:(10)Safety project under any other section(A)In generalThe term safety project under any other section means a project carried out for the purposes of safety under any section of this title other than this section.(B)InclusionThe term safety project under any other section includes a project, consistent with the State strategic highway safety plan, that—(i)promotes public awareness and informs the public regarding highway safety matters (including motorcycle safety and school bus stop safety);(ii)facilitates enforcement of traffic safety laws; and(iii)supports Safe Routes to School non-infrastructure projects, as described in section 211(e).; and(D)in paragraph (12)(A), as so redesignated—(i)in clause (ix) by striking and;(ii)by redesignating clause (x) as clause (xi); and(iii)by inserting after clause (ix) the following:(x)State or local representatives of educational agencies to address Safe Routes to School and school bus safety; and; (2)in subsection (c)(1)(A) by striking (11) and inserting (12);(3)in subsection (d)(2)(B)(i) by striking (11) and inserting (12); and(4)in subsection (e) by adding at the end the following:(3)Flexible funding for safety projects under any other section(A)In generalTo advance the implementation of a State strategic highway plan, a State may use not more than 25 percent of the amounts apportioned to the State under section 104(b)(3) for a fiscal year to carry out safety projects under any other section.(B)Other transportation and safety plansNothing in this paragraph requires a State to revise any State process, plan, or program in effect on the date of enactment of this paragraph.(C)Effect of paragraph(i)RequirementsA project funded under this paragraph shall be subject to all requirements under this section that apply to a highway safety improvement project.(ii)Other apportioned programsSubparagraph (A) shall not apply to amounts that may be obligated for non-infrastructure projects apportioned under any other paragraph of section 104(b). .3.Federal share payableSection 120(c)(1) of title 23, United States Code, is amended by inserting an improvement for pedestrian or bicyclist safety or safety of people with disabilities, Safe Routes to School improvements, after utility poles,.4.Safe routes to school program(a)In generalChapter 2 of title 23, United States Code, is amended by inserting after section 210 the following:211.Safe routes to school program(a)ProgramThe Secretary shall carry out a safe routes to school program for the benefit of children in primary, middle, and high schools. (b)PurposesThe purposes of the program shall be—(1)to enable and encourage children, including those with disabilities, to walk and bicycle to school;(2)to make bicycling and walking to school a safer and more appealing transportation alternative, thereby encouraging a healthy and active lifestyle from an early age; and(3)to facilitate the planning, development, and implementation of projects and activities that will improve safety and reduce traffic, fuel consumption, and air pollution in the vicinity of schools.(c)Use of fundsAmounts apportioned to a State under paragraphs (2) and (3) of section 104(b) may be used to carry out projects, programs, and other activities under this section.(d)Eligible entitiesProjects, programs, and activities funded under this section may be carried out by eligible entities described under section 133(h)(4)(B) that demonstrate an ability to meet the requirements of this section.(e)Eligible projects and activities(1)Infrastructure-related projects(A)In generalA State may obligate funds under this section for the planning, design, and construction of infrastructure-related projects that will substantially improve the ability of students to walk and bicycle to school, including sidewalk improvements, traffic calming and speed reduction improvements, pedestrian and bicycle crossing improvements, on-street bicycle facilities, off-street bicycle and pedestrian facilities, secure bicycle parking facilities, and traffic diversion improvements in the vicinity of schools.(B)Location of projectsInfrastructure-related projects under subparagraph (A) may be carried out on any public road or any bicycle or pedestrian pathway or trail in the vicinity of schools.(2)Noninfrastructure-related activitiesIn addition to projects described in paragraph (1), a State may obligate funds under this section for noninfrastructure-related activities to encourage walking and bicycling to school, including—(A)public awareness campaigns and outreach to press and community leaders;(B)traffic education and enforcement in the vicinity of schools;(C)student sessions on bicycle and pedestrian safety, health, and environment;(D)programs that address personal safety; and(E)funding for training, volunteers, and managers of safe routes to school programs.(3)Safe routes to school coordinatorEach State receiving an apportionment under paragraphs (2) and (3) of section 104(b) shall use a sufficient amount of the apportionment to fund a full-time position of coordinator of the State’s safe routes to school program. (4)Rural school district outreachA coordinator described in paragraph (3) shall conduct outreach to ensure that rural school districts in the State are aware of such State’s safe routes to school program and any funds authorized by this section. (f)Federal shareThe Federal share of the cost of a project, program, or activity under this section shall be 100 percent. (g)Clearinghouse(1)In generalThe Secretary shall maintain a national safe routes to school clearinghouse to—(A)develop information and educational programs on safe routes to school; and(B)provide technical assistance and disseminate techniques and strategies used for successful safe routes to school programs.(2)FundingThe Secretary shall carry out this subsection using amounts authorized to be appropriated for administrative expenses under section 104(a).(h)Treatment of projectsNotwithstanding any other provision of law, projects carried out under this section shall be treated as projects on a Federal-aid highway under chapter 1 of this title.(i)DefinitionsIn this section, the following definitions apply:(1)In the vicinity of schoolsThe term in the vicinity of schools means, with respect to a school, the area within bicycling and walking distance of the school (approximately 2 miles). (2)Primary, middle, and high schoolsThe term primary, middle, and high schools means schools providing education from kindergarten through twelfth grade..(b)Technical and conforming amendments(1)RepealSection 1404 of SAFETEA–LU (Public Law 109–59; 119 Stat. 1228–1230), and the item relating to such section in the table of contents in section 1(b) of such Act, are repealed.(2)AnalysisThe analysis for chapter 2 of title 23, United States Code, is amended by inserting after the item relating to section 210 the following:211. Safe routes to school program..